Exhibit 10.2




AMENDMENT NO. 1 to

STOCK PURCHASE AGREEMENT







THIS AMENDMENT NO. 1 to STOCK PURCHASE AGREEMENT made as of May 25, 2007 (the
“Agreement”), among SK3 Group, Inc. (formerly CTT International Distributors
Inc.), a corporation existing under the laws of Delaware, Reliablecom Inc., a
corporation existing under the laws of Delaware, The Phone Card Warehouse, Inc.,
a corporation existing under the laws of Florida (“TPC”), Pradip Patel and the
shareholder of TPC.

Section 3.2(a) of the Agreement is hereby amended to read in its entirety as
follows:

(a)

At the election of the Seller or the Purchaser on or after July 31, 2007, if the
Closing shall not have occurred by the close of business on such date, provided
that the terminating party is not in default of any of its obligations
hereunder;




All other terms and conditions of the Agreement remain in full force and effect
and this agreement shall be governed by all other terms contained therein.




 [Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this agreement effective as of June
26, 2007.




 SK3 GROUP, INC.







By:­

/s/ SAJID KAPADIA

Sajid Kapadia

President




RELIABLECOM  INC.







By:

/s/ SAJID KAPADIA

Sajid Kapadia

President




THE PHONE CARD WAREHOUSE, INC.







By:

/s/ KAUSHIKA PATEL

Kaushika Patel

President







SELLER:







/s/ KAUSHIKA PATEL

Kaushika Patel










/s/ PAREDIP PATEL

Pradip Patel











2








